Citation Nr: 0433500	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for chronic left 
pyelonephritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to May 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied an evaluation in 
excess of 10 percent for chronic left pyelonephritis. 

The veteran testified at a hearing held in June 2004 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is contained in the record. 


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's chronic left pyelonephritis is manifested 
by lethargy, weakness, and nocturia three to four times a 
night, with no evidence of any infection requiring drainage, 
hospitalization, or continuous intensive management.

3.  The veteran's chronic left pyelonephritis is not 
characterized by constant or recurring albumin with hyaline 
and granular casts or red blood cells, or hypertension at 
least 10 percent disabling under diagnostic code 7101.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic left pyelonephritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.115, Diagnostic Code 7504 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his service-connected chronic left 
pyelonephritis.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a July 2003 letter by 
the RO, an August 2003 rating decision, and a statement of 
the case issued in October 2003.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  The 
Board notes that the July 2003 letter by the RO was sent to 
the veteran prior to the denial of his claim in August 2003.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the July 2003 notice letter does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  These records include VA outpatient 
treatment records which the veteran referred to at his June 
2004 hearing.  In addition, the veteran was examined by VA in 
July 2003 to assess the severity of his left pyelonephritis.  
This examination appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his chronic left pyelonephritis on 
the basis that he experiences some urinary frequency, 
weakness and fatigue, and pain in his left kidney.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2004). Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7. Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

Diagnostic Code (DC) 7504 provides that chronic 
pyelonephritis is to be evaluated as urinary tract infection 
or renal dysfunction, which ever is predominant.  38 C.F.R. 
§ 4.115b, DC 7504. 

Urinary tract infection is rated as 10 percent disabling if 
the condition requires long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent evaluation, the highest provided 
under this provision, is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

Renal dysfunction is evaluated as 30 percent disabling if 
manifested by constant or recurring albumin with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  A 60 percent evaluation is assigned 
for renal dysfunction resulting in albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  

Renal dysfunction is evaluated as 80 percent disabling if 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent evaluation 
is assigned for renal dysfunction that requires regular 
dialysis, or precludes more than sedentary activity from one 
of the following: persistent edema and albuminuria; or BUN 
more than 80mg%; or creatinine more than 8mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.

Under DC 7101, for hypertension, a 10 percent evaluation is 
warranted for diastolic pressure of predominantly 100 or more 
or systolic pressure of predominantly 160 or more; a 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is warranted for 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  A 40 percent rating 
is warranted where there is diastolic pressure that is 
predominantly 120 or more.  A 60 percent rating is assigned 
where the diastolic pressure is predominantly 130 or more.  
See 38 C.F.R. § 4.104, DC 7101 (2004).

The facts of this case include VA outpatient treatment 
records, a July 2003 VA examination report, and a transcript 
of a hearing held in June 2004.  This evidence shows that the 
veteran's chronic left pyelonephritis was properly evaluated 
as 10 percent disabling under applicable rating criteria. 

The record shows that the veteran received VA outpatient 
treatment approximately every two to four months from 2001 to 
2003 to monitor his medical conditions, including chronic 
renal insufficiency with nephritic syndrome secondary to 
diabetic nephropathy; however, pyelonephritis was never 
identified.  In addition, hypertension and a complex cyst of 
the right kidney were also treated.  Of particular relevance, 
these records show that the veteran denied any urinary 
symptoms, including dysuria, hematuria, as well as urgency or 
frequency of micturition.  When seen in June 2002, the 
veteran reported a one-month history of edema in his lower 
extremities.  A VA clinician noted that the veteran clearly 
had some extra volume with increasing lower extremity edema, 
which was attributed to nephritic syndrome as well as the use 
of Actos.  As a result, Lasix was increased to 40 mg twice a 
day.  Laboratory testing throughout this two year period 
revealed BUN levels ranging from 21 to 35 and creatinine 
levels range from 1.9 to 2.4.  The highest blood pressure 
listed in these records was 146/86.  It was noted that the 
veteran weighed 299 pounds in July 2001, 296 pounds in 
November 2001, and 307 pounds in September 2002.  

The veteran was afforded a VA compensation examination in 
July 2003 to determine the nature and severity of his left 
pyelonephritis.  At that time, the veteran complained of 
lethargy, some weakness, and nocturia about three to four 
times a night.  However, he denied incontinence as well as a 
history of renal colic, bladder stones, and urinary tract 
infection.  He did not require any frequency of dilations or 
drainage procedures.  It was noted that an MRI and renal 
studies performed at the Pittsburgh VA showed some 
insignificant cysts.  The veteran indicated that he had lost 
30 to 40 pounds during the past year.  Upon physical 
examination, the veteran's blood pressure was 148/90 while 
sitting and 146/90 while standing and in the supine position.  
He weighed 293 pounds.  The extremities showed no evidence of 
any edema, ulceration, varicosities, tremors, or deformities.  
Laboratory findings revealed a BUN level of 25 and a 
creatinine level of 2.1.  The diagnostic impression included 
status post left pyelonephritis dating back to 1958.  The 
examiner noted that a sonogram performed at the Pittsburgh VA 
revealed some cysts and that laboratory findings confirmed 
some slight renal failure.  The diagnostic impression also 
included diabetes mellitus since 1996, hypertension since 
1998, and exogenous obesity. 

An August 2003 VA outpatient treatment record noted that the 
veteran had been doing fairly well since his last visit.  The 
veteran indicated that he had been trying to lose weight and 
had lost 14 pounds.  It was noted that the veteran had been 
doing better since Lasix was increased to 80 mg in the 
morning and 40 mg in the evening.  He denied any urinary 
complaints.  Laboratory data showed a creatinine level of 
2.1.  The diagnostic assessment was chronic renal 
insufficiency with nephritic syndrome secondary to diabetic 
neuropathy.  It was noted that his creatinine was at 
baseline.  The clinician also noted that the veteran's volume 
status had improved, that his edema was markedly better, and 
that his blood pressure was optimal.  The clinician also 
pointed out that an ultrasound in May showed no evidence of 
any complex cyst.  

At his June 2004 hearing, the veteran testified that his 
symptoms due to chronic left pyelonephritis included weakness 
and fatigue, urinary frequency (10 to 15 times a day), and 
kidney pain when dehydrated.  However, the veteran denied 
inpatient hospital treatment and urinary tract infection.  He 
also denied weight loss, but said he was on a diet to lose 
weight.  He reported that his blood pressure was under 
control with medication.  He stated that he was monitored 
every three months at the Pittsburgh VA or the satellite 
clinic in Knox.  

After reviewing the records, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chronic left pyelonephritis.  As 
noted, a 30 percent evaluation is assigned for a urinary 
infection for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  In this case, however, no evidence shows that 
the veteran has had a urinary tract infection.  The veteran 
has consistently denied urinary symptoms, including dysuria, 
hematuria, as well as urgency or frequency of micturition.  
Medical professionals also failed to identify any infection 
of the veteran's urinary tract.  Even assuming for discussion 
purposes that the veteran does have a urinary infection, no 
evidence shows that the veteran has been hospitalized, 
required drainage, or continuous intensive management.  Thus, 
an evaluation in excess of 10 percent is not warranted under 
the rating criteria for urinary tract infection.  The 
veteran's pyelonephritis should therefore be evaluated under 
the rating criteria for renal dysfunction.

However, an evaluation in excess of 10 percent is also not 
warranted under the rating criteria for renal dysfunction.  
The VA treatment records indicate that all of the veteran's 
symptoms are attributable to chronic renal insufficiency with 
nephritic syndrome due to diabetic neuropathy.  Hence, 
medical evidence attributes the veteran's renal problems to 
diabetes, which is not a service-connected disability and is 
not an issue on appeal.  Indeed, the only diagnosis 
pertaining to chronic left pyelonephritis is the VA 
examination report which lists a diagnosis of "Status post 
left pyelonephritis dating back to 1958."  

Even if the Board were to attribute the veteran's symptoms to 
pyelonephritis, the criteria for an evaluation in excess of 
10 percent have not been met.  The record contains no 
evidence of any recurring albumin with hyaline and granular 
casts or red blood cells.  Moreover, the highest blood 
pressure reading contained in the record is 146/86, which 
does not even meet the criteria for a compensable evaluation 
under DC 7101.  Edema of the lower extremities was noted only 
one occasion in June 2003, was not shown on July 2003 VA 
examination, and was shown to have been markedly improved 
when seen in August 2003.  In short, the veteran's symptoms 
do not meet the criteria for an evaluation in excess of 10 
percent under the rating criteria for renal dysfunction.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service-connected chronic left pyelonephritis.  
The Board has considered the doctrine of reasonable doubt; 
however, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b), and the appeal is denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
service-connected chronic left pyelonephritis has caused 
marked interference with employment or has required 
hospitalizations.  The record shows that the veteran is 
retired due to his age.  Although the veteran's chronic left 
pyelonephritis may impact his ability to work, such 
impairment has already been contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for chronic left 
pyelonephritis is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



